Citation Nr: 0633831	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  99-13 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In June 2000, the veteran testified before a hearing officer 
at the RO.  A transcript of the hearing is of record.  The 
case was remanded in June 2004.


FINDING OF FACT

A low back condition is not shown by competent medical 
evidence to be related to service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
thereafter readjudicated in a May 2006 Supplemental Statement 
of the Case.  In this case, the failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal is 
harmless because the preponderance of the evidence is against 
the appellant's claim for entitlement to service connection, 
and any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted before the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.

Background

The service medical records indicated in December 1997 the 
veteran complained of lower back and pelvic area pain for 
three days from carrying a heavy box.  The veteran reported 
further injury to her back trying to avoid being struck by a 
car, falling, and striking her right hip on a curb.  On each 
occasion the pertinent diagnosis was a lumbar strain.  She 
was placed on light duty for 10 days.  

Service medical records further indicate the veteran was 
referred by command for evaluation of her back injury.  The 
veteran stated the pain had completely resolved, she was now 
back to full activity and duty with no limitations.  The 
examiner diagnosed a lumbar strain, now completely resolved, 
with no residual effects, no permanent disability and no 
disability expected.

The separation examination of April 1998 listed no 
complaints, treatment or diagnosis of a low back condition.

In November 1998, the veteran underwent a VA examination.  
She reported slipping and falling on her lumbar area in March 
1998.  She reported having lower lumbar pain and being placed 
in a lumbar cast.  She was told she had a pelvic contusion.  
She complained of lower lumbar pain with occasional radiation 
to both buttocks.  The veteran denied any weakness or 
numbness of the extremities but  reported difficulty running, 
weight bearing or standing for a long time.  Following 
physical examination the diagnosis was a history of lumbar 
injury with lumbar pain intermittently with a negative 
neurological examination.

In June 1999, the veteran underwent a VA examination and 
complained of low back pain.  The examiner notated the 
veteran was concerned that she did not receive any disability 
from Albany when she went for her follow-up.  The veteran 
stated she had an injury while on active duty service, that 
she was thrown to the ground and landed on her left buttock, 
developed some low back pain, and had occurrences 
intermittently since then.  The veteran reported she worked a 
twelve hour shift at a local factory and after standing on 
her feet all day she developed some pain in her low back.  
Physical examination led to a diagnostic assessment of 
musculoskeletal low back pain.  

In January 2000, the veteran submitted a letter from David 
Frostick, a physician's assistant from the Plattsburgh VA 
Clinic.  Mr. Frostick stated the veteran was experiencing 
increasing pertinent problems with low back pain.  Mr. 
Frostick stated the veteran had difficulty standing for long 
periods at work with the chronic low back pain which made it 
difficult to do any bending, squatting, or aerobic exercise. 
 Mr. Frostick stated he believed both of these conditions 
were directly related to injuries the veteran suffered while 
on active duty and which had worsened since her discharge.

In June 2000, the veteran testified before a RO hearing 
officer.  The veteran testified she injured her back in-
service, that she was running across a street with trolley 
tracks, she caught her foot in one of the tracks and this 
caused her to trip and fall.  The veteran reported there was 
a cement sidewalk that stood approximately one foot off the 
ground, and that part of her body hit the sidewalk, she 
twisted and landed on the ground.

In October 2000, the veteran underwent a magnetic resonance 
imaging (MRI) examination.  The test results revealed no 
evidence of herniation or stenosis.  

In May 2003, the veteran underwent a VA spinal examination.  
The veteran reported falling inservice and striking her back 
on a curb.  She described her injuries as having "shredded 
all the little muscles in her back, and a bruise in her 
pelvis."  The veteran stated her military record showed a 
complete recovery, so "they could get her out."  Still, the 
veteran emphasized that she had not been the same since the 
fall.  The examiner noted the veteran had a diagnosis of 
borderline personality disorder, which was the primary reason 
for her discharge.  Following a discussion of her symptoms 
and current clinical findings the examiner diagnosed 
subjective low back pain which the veteran stated was a 
continuation of symptoms from service.  The examiner notated 
the veteran did fall in December 1997 with treatment 
consisting of analgesia and rest, with full return to duty.  
On her April 1998 physical the veteran self-reported no back 
or joint pain.  The examiner concluded that it was unlikely 
that a fall with contusion was the sole, proximate etiology 
of the veteran's reported low back pain.  The examiner stated 
the veteran was fit, flexible, and fluid in the examination.

In November 2004, the VA requested a medical opinion 
regarding the veteran's claim of a low back disorder.  The 
examiner reviewed the claims file and computerized patient 
record system in their entirety.  Throughout the multiple 
visits over the prior six years to her primary care person in 
the VA, there was no abnormal back examination, no back 
diagnosis, no diagnostic testing of the spine, and only one 
mention of a complaint of back discomfort by the veteran.  In 
May 2003, the examiner diagnosed the veteran with a normal 
back examination and stated she was more flexible than most 
rather than having any type of spasm.  The examiner reported 
the veteran had no diagnosis in her medical record of a low 
back problem, so it was unlikely that any claimed low back 
pain was consequent to military service.  The injury 
described in the claims file was a contusion to her lower 
back after falling down while inebriated.  A contusion by 
definition is a superficial bruise without any underlying 
structural damage.  Therefore, it was the opinion of this 
examiner that the veteran had a normal back exam.  The 
veteran did, by record, have a minor bruising of the back 
while on active duty.  The examiner noted this would not have 
contributed to the development of any back symptoms 
subsequent to the initial bruise.  Evidence submitted since 
the last exam did not alter this assessment.  The examiner 
opined that as a matter of record, it was important to note 
that her discharge from the military was for borderline 
personality disorder, not for medical conditions relating to 
the back.  The examiner concluded it was not likely that any 
back condition the veteran had or developed in the future 
existed during the service or was aggravated by her service.

Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The service and medical records indicate the veteran injured 
herself in service, apparently falling over and onto a curb 
while attempting to cross a street in an inebriated state.  
The records indicate the veteran suffered a lumbar strain, 
which completely resolved itself with no residual effects and 
no permanent disability.  Further, the veteran's April 1998 
separation examination listed no complaints or diagnosis of a 
back condition.  

The veteran underwent VA examinations in 1998 and 1999 during 
which she complained of lower back pain.  The veteran was 
diagnosed with a history of lumbar injury with lumbar pain 
intermittently with negative neurological examination, and 
musculoskeletal low back pain.

In November 2004, a VA examiner wrote a medical opinion 
concerning the veteran's claim of a low back disorder.  The 
examiner opined that the veteran had a normal back 
examination in May 2003.  The examiner noted that the veteran 
had a contusion to her lower back after falling down while 
inebriated.  The examiner stated a contusion, by definition, 
was a superficial bruise without any underlying structural 
damage.  The examiner opined this would not have contributed 
to the development of any back symptoms subsequent to the 
initial bruise.  The examiner concluded that it was not 
likely that any back condition the veteran had, or developed 
in the future, existed during service or was aggravated by 
service.

In January 2000, David Frostick, a physician's assistant from 
the Plattsburgh VA submitted a letter on behalf of the 
veteran and noted that she was experiencing increasing 
difficulty with low back pain.  Mr. Frostick believed the 
veteran's condition was directly related to injuries she 
suffered while on active duty.  Mr. Frostick, however, is not 
a physician and does not explain a rationale for concluding 
that the veteran's injuries were directly related to 
service.  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence." Swann v. Brown, 5 Vet.App. 229, 233 
(1993). For this reason, the probative value of the January 
2000 medical statement is inadequate to establish a 
connection between the veteran's current disorders and 
service. Such a connection is an essential element in a claim 
for service connection.
 
From the foregoing the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disorder.  A chronic back disorder was 
not demonstrated while on active duty, and the preponderance 
of the most probative evidence is against finding that any 
current back disorder is related to service.  Hence, service 
connection for a back disorder is denied.
 
Finally, in making this decision the Board acknowledges that 
while the veteran complains of low back pain, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom, 239 F.3d 1356 (Fed. Cir. 2001), 
dismissed in part on other grounds, 15 Vet. App. 269 (2001).
 
In making this decision the Board acknowledges that Since the 
preponderance of the competent evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


